RANDOLPH, Justice,
Concurs in Part and in Result:
¶ 45. I concur in part and in result.
¶46. Mississippi Rule of Civil Procedure 4(c)(3)(A) provides:
A summons ... may be served upon a defendant of any class referred to in paragraph ... (4) of subdivision (d) of the rule by mailing a copy of the summons ... to the person to be served....
¶47. Mississippi Rule of Civil Procedure 4(d)(4) requires “delivery of a copy of the summons ... to an ... agent authorized by appointment ... to receive service of process.”
¶ 48. I would add to the plurality opinion only that the summons and complaint must be properly addressed to the person authorized to receive process on behalf of the corporation and actually delivered to that person at that address. The defendant confirmed that the requirements were met.
LAMAR, J., JOINS THIS OPINION. DICKINSON AND PIERCE, JJ., JOIN THIS OPINION IN PART.